DETAILED ACTION
This action is responsive to the Applicant’s amendment filed November 6, 2020.
The 14/309,922 Reissue application was filed June 20, 2014 and is a reissue application of U.S. Patent No. U.S. Patent No. 8,289,942 to Habetha et al. U.S. Patent No. 8,289,942 to Habetha issued with claims 1-12 on October 16, 2012 from application 13/089,443, was filed on 4/19/2011, and which is a Continuation of U.S. patent application Ser. No. 11/570,446, filed on 12/12/2006, now U.S. Pat. No. 7,953,053.
The 7,953,053 Patent issued May 31, 2011 and claims priority to PCT/IB2005/051927 filed June 10, 2005, which claims foreign priority from Application No. EP 04102754, filed on 6/16/2004.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.
 
Status of Claims and Amendment
Claims 1-20 and 29-32 are pending. Claims 1, 6-8, 13, and 18 – 20 are amended as set forth in the Applicant’s November 6, 2020 response. 
Response to Arguments
Objection to the Specification
	As set forth in the Advisory Action of October 19, 2020, the Examiner has withdrawn the objection to the specification. However, the amendment submitted on November 6, 2020 is objected to since it does not underline the newly added subject matter. This issue is discussed further below. 

Objection to the Drawings
	The Applicant has added new drawing figure 6 to illustrate the chipset and antenna in a first station and a plurality of second stations.
	The Examiner acknowledges the submitted drawings. The drawings have overcome the previous objection and therefore, the objection is withdrawn.

Claim Interpretation Under 35 U.S.C. §112(6th) 
	The Applicant states that in the present response, claims 1, 6-8, 13, and 18-20 are amended to clarify that each station or wireless communication device comprises a chipset coupled to an antenna and therefore should not be interpreted under 35 U.S.C. §112 (6th paragraph). 
	In the previous Advisory Action, the Examiner agreed with the Applicant with respect to whether a chipset should be interpreted under 112 6th paragraph. 
Rejections Under 35 U.S.C. §112(b)
	The Applicant states since the claims do not invoke interpretation under 112 6th paragraph, that the claims are clear and definite. 	
The Examiner notes that the issue, as further set forth below, is that the patent specification does not identify an algorithm that the disclosed chipsets will use to implement the claimed functions.  Thus, the Applicant must still show support for an algorithm that will be used by the chipset to perform each of the different claim functions. See MPEP 2161.01 and MPEP 2181.
Rejections Under 35 U.S.C. §112(a)
	The Applicant states that the below phrases are found in the Applicant’s specification as interpreted by a skilled person:


Phrase (2) "the chipsets of the plurality of second stations ... configured to receive and decode ... " Claims 1, 6, 7, 8, 13, 18, 19; 

Phrase (3) "the chipset of the first station ... configured to encode and transmit messages .... first format ... and configured to encode and transmit messages having a second format ... " Claims 6, 18, and 26; 

Phrase (4) "the chipset being configured to ... receive and decode ... 
" Claims 20. 
	The Applicant further argues that antennas and chipsets are some of the most conventional features of a wireless communication system and that a skilled person in the art would understand that the chipset that implements the physical layer is coupled to an antenna. The Applicant states that Figures 3-5 and col. 5, lines 16 – 25 describe the structure of the headers to be implemented by a chipset are clearly illustrated in some example embodiments.  
The Examiner agrees in part. The Examiner acknowledges that a skilled person would understand that the disclosed stations would use a chipset in view of the patent specification.  Therefore, the Examiner will withdraw the 112 1st paragraph rejection made with respect to chipsets (the previous rejection to the claims also recited other limitations that are not supported and are still maintained as set forth below). 
The Examiner notes that under 112(b), the term “configured to” requires that the entity be capable of performing the function without further modification. Therefore, it limits the entity to structures that perform the function either in pre-configured hardware or a combination of hardware programmed with software to perform the function. This does not include any generic off-the-shelf device that is simply capable of being specially programmed to perform the function in hardware and software, or be able to be configured to perform the function in hardware. Thus, claiming for example a chipset that is configured to perform a function either reads on a generic off-the shelf chipset (which would thus render 
Col. 6, line 6 - 7, line 4 states “[t]he invention may be applied advantageously in products complying with the upcoming standard IEEE 802.11n, either in chipsets as well as modules and consumer end products based on IEEE 802.11.”  As set forth above, this statement does not provide any details to show an algorithm that the chipsets will use to perform each of the recited claimed functions. 
Rejections under 35 U.S.C. §102
Ho et al. US 2003/0169769
The Applicant states there is no description of “multiple antennas/MIMO format mode” in Ho and thus Ho fails to disclose “a second format in a second mode,” and in particular, Ho fails to disclose that the first common part to the first and second formats can be received and decoded by the signal antennas station when the message is transmitted in the MIMO mode.”  The Applicant states that “MIMO” generally in Ho does not correspond to the specific feature recited in claim 1 since it is clear that in Ho, a single antennas station will not be able to decode the message transmitted in the MIMO mode, the single antennas will not be able to receive and decode the allocation field in the MIMO format message. 
The Examiner respectfully disagrees that there is no description of MIMO format mode in Ho. In at least Figure 4c, MIMO only transmissions are sent (this is opposed to SISO only transmissions as shown in Fig. 2). In paragraph [0015], Ho discloses of MIMO transmissions that are not understood by SISO-only stations.  Thus, Ho discloses of a MIMO mode in which MIMO transmissions are sent. 

	The Examiner notes that paragraph 15, also shows that the allocation frame (first part of the message) is broadcast to network station using conventional SISO antennas configuration so that all stations will know ahead of time when they are to communicate with other stations.  
In addition, in paragraph [0051], Ho discloses “[a]ll stations, including legacy SISO-only station, receive the allocation frame and set their NAV (network allocation vector) to the received duration value so that they will not transmit within that duration unless otherwise specified to transmit within the duration by the allocation vector.”
The Figure 8 embodiment (described in paragraph [0051]) is received by all stations (i.e. both MIMO and SISO) stations. Both types of stations are able to interpret and understand at least the allocation frame.  
With respect to the second part, the Examiner notes that as set forth above, MIMO or SISO transmissions will be sent where the MIMO transmission are not understood by the SISO stations.  

	The Applicant states that Figure 3 shows that although the single antennas station cannot decode the second part of the message in multiple antennas format, it can decode the first part of the header because the first part of the header is transmitted in the single antenna format.  Thus, the second format includes a first part encoded in the single antenna format, and a second part encoded in the multiple antenna format. 

CLAIM INTERPRETATION

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the claims using the broadest reasonable interpretation.

A. Lexicographic Definitions

A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.



Specification
The amendment filed November 6, 2020 proposes amendments to the specification that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-20, 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The original claims and the description recite via col. 3, ln.5-20, that the “first station’” correspond to transmitting the first part header and first and second format and ‘second stations’ correspond to receiving the header and either the first or second format, the first and second formats are single antenna and multiple antenna respectively. However, new claims 13-20 and 29-32 recite the first station and first format are reversed such that the first format and second format are multiple antenna mode and single antenna mode respectively. Written description support for such claim language is not provided in considering the above cited portions of the specification. 
Further, the new amended claims 13-20, 29-32 recite “at least” second stations operating in the second mode’, which implies that the intent is to include other than only those second stations operating in the second mode. According to the specification such would include multiple antenna mode second stations recognizing both single and multiple antenna formatted messages, which is simply not shown or described in the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Examiner notes that the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm."  
	In this case, the Examiner notes that the teachings related to the term ‘chipset’ are not shown within the patent specification to having any specialized programming (algorithm) for performing the claimed functions. 
Therefore, the claimed ‘chipset’ is rejected under 112 2nd paragraph since the specification discloses no corresponding algorithm associated with the chipset. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1-20 and 29-32 are rejected under pre-AIA  35 U.S.C. 102 (a) and (e) as being anticipated by Ho et al. US 2003/0169769.

1. 	A method of communication in a wireless communication System (Ho [0047] figure 7); the system having a first station (Ho figure 7,149); and a plurality of second stations (Ho figure 7, any of Stations A-D for example); whereby each of the first station and the plurality of second stations for at least part of the time controls the communication within the system, (a station communicates only during allocated duration thus controls while communicating in as far as such limits the claims) ; 

wherein the first station comprises a chipset coupled to an antenna, and each of the plurality of second stations comprises a chipset coupled to an antenna, 


Ho teaches the stations include antenna (figure 1, 3, 5, 7 Paragraphs 0005-0007) as does 140.

AP 140 contains a "coordinator" 149 which performs bandwidth management and scheduling on the wireless medium. One of the functions performed by the coordinator 149 is to generate and transmit allocation frames to the various stations 142-148. 
The AP (processor) and coordinator (which function together thus including chipset coupling processor  and memory) are configured to; 

the method comprising: [the first station]  (coordinator 149 in AP 140) encoding and transmitting messages having a first format in a first mode (single antenna format first mode) using at least one communication channel 

“All stations, including legacy SISO-only stations, receive the allocation frame and set their NAV (network allocation vector) to the received duration value…” [0051]. 

A channel in compliance with 802.11 standards is used to transmit the messages [0036].

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015]

or having a second format in a second mode (multiple antenna /MIMO format mode ) using one communication channel, 

…Each allocation field 160 preferably includes three fields of information, namely, a DTAID subfield 162, a PHY configuration subfield 164 and a time interval subfield 166….The PHY configuration subfield 164 preferably specifies the configuration to be used for the transmission and reception within the corresponding interval [0052]. …the PHY configuration 164 may identify the PHY rate (which, in turn, identifies the modulation and coding schemes) and transmit/receive antenna type…[0052] 
“Following the end of all of the time intervals defined by the allocation frame, the coordinator 149 may issue another allocation frame 150 thereby defining another set of time intervals. [0054]

A channel in compliance with 802.11 standards is used to transmit the messages [0036].

wherein [[whereby]] messages transmitted in the first format include a header comprised of a first common part to said first and second formats 

duration field 154 (in an allocation frame) is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first common part, common to messages transmitted in format of SISO and MIMO modes.

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015]

and a second part decodable [[by only those]] only by chipsets of second stations operating in said first [format] mode, 

Stations operating in SISO or single antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield as noted above with respect to [0052].  

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015]

wherein [[whereby]] messages transmitted in the second format include said first common part to said first and second formats and a second part decodable only by [[those]] [the] chipsets of second stations operating in said second [format] mode, 

Stations operating in MIMO or multiple antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfields (second part of messages) as noted above with respect to [0052]. The duration field 154 is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first common part, common to messages transmitted in format of SISO and MIMO modes.

wherein [[whereby]] the first common part to said first and second formats includes reservation information on one or more upcoming transmissions of the first station, 

“All stations, including legacy SISO-only stations, receive the allocation frame and set their NAV (network allocation vector) to the received duration value so that they will not transmit within that duration unless otherwise specified to transmit within the duration by the allocation vector…” [0051].

Thus the duration value is reservation information on one or more upcoming transmissions of the first station.

wherein [[whereby]] the chipsets of the plurality of second stations are configured to receive and decode at least the first common part of messages transmitted in either the first or second mode,

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051].  Use of SISO, MIMO, 2x2 Stations  are discussed in [0054], the allocation frame is transmitted using SISO antenna configuration such that even those stations that are not MIMO capable receive the allocation frame [0048].

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015].

wherein [[whereby]] the chipsets of a first subset of the plurality of second stations are [[arranged for]] configured to receive and decode [[receiving and decoding the]] [ the ] a second part of messages transmitted in the first format in the first mode,

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Stations operating in SISO or single antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield (second part in first format SISO mode) as noted above with respect to [0052].

Single antenna (SISO) stations do not recognize (do not understand) MIMO transmissions [0015].

wherein [[whereby]] the chipsets of a second subset of the plurality of second stations are [[arranged for]] configured to receive and decode [[receiving and decoding]] the second part of messages transmitted in the second format in the second mode,

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Stations operating in MIMO or Multiple antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield (second part in second format MIMO mode) as noted above with respect to [0052].

Single antenna (SISO) stations do not recognize (do not understand) MIMO transmissions [0015].

wherein the reservation information comprises at least one of: reservation period, duration, traffic category and reservation channel, and

The duration value indicates when certain stations must refrain from transmissions [0051] and thus comprises a reservation period and a duration.

wherein the first mode is a single antenna format mode and the second mode is a multiple antenna format mode.

The single antenna format mode corresponds to a first mode and the multiple antenna format mode corresponds to the second mode as noted throughout the rejection above.

2. 	 The method as claimed in claim 1, wherein in the first mode, messages are transmitted on at least one channel and in the second mode, messages are transmitted on one channel.

The single antenna format mode corresponds to a first mode and the multiple antenna format mode corresponds to the second mode as noted throughout the rejection above wherein each uses a channel in compliance with 802.11 standards to transmit the messages [0036].

3. 	 The method as claimed in claim 1, wherein [the] information on [[of]] the first station comprises a request to at least the second station to reserve time slots in at least one channel to allow undisturbed periodic transmissions of the first station.

The duration value indicates when certain stations must refrain from transmissions [0051] and thus comprises a reservation period and a duration during which other stations must refrain from transmission, thus reserving time slots (allocation periods) of undisturbed periodic transmissions.

4. 	 The method as claimed in claim 1, wherein the first common part comprises a first header and a second header, [[whereby the]] wherein information on periodic transmissions [[in]] is encoded in the first header or the second header. 

“…Each allocation field 160 preferably includes three fields of information, namely, a DTAID subfield 162, a PHY configuration subfield 164 and a time interval subfield 166….” [0052], thus the allocation frame includes at least two headers. 

“All stations, including legacy SISO-only stations, receive the allocation frame and set their NAV (network allocation vector) to the received duration value…” [0051].

…the PHY configuration 164 may identify the PHY rate (which, in turn, identifies the modulation and coding schemes) and transmit/receive antenna type…[0052] 
“Following the end of all of the time intervals defined by the allocation frame, the coordinator 149 may issue another allocation frame 150 thereby defining another set of time intervals. [0054]

The DTAID, PHY, and time interval fields contain information which is not fixed.

The time interval field functions equivalently to the claimed periodic transmission information indicator which is encoded in the allocation frame.

5. 	The method as claimed in claim 1, wherein the wireless communication system is an ad-hoc system.

Figure 7 includes an AP but does not require communication with a distribution system outside the network in Figure 7, thus the system of Figure 7 as described operates as an ad-hoc system. 

9. 	 The method as claimed in claim 1, wherein messages in the first mode
are compliant with the IEEE Std. 802.11 a.

Ho teaches the system and method in context of the 802.11 family of wireless standards filing date as of June 2002 and further relies on the 802.11e standard [0036] which system is intended to be compliant with each of earlier release dated protocols including 802.11a, 802.11b, and 802.11g.

10. 	 The method as claimed in claim 1, wherein messages in the first mode are compliant with the IEEE Std. 802.11 b.

Ho teaches the system and method in context of the 802.11 family of wireless standards filing date as of June 2002 and further relies on the 802.11e standard [0036] which system is intended to be compliant with each of earlier release dated protocols including 802.11a, 802.11b, and 802.11g.

11. 	 The method as claimed in claim 1, wherein messages in the first mode are compliant with the IEEE Std. 802.11 g.

Ho teaches the system and method in context of the 802.11 family of wireless standards filing date as of June 2002 and further relies on the 802.11e standard [0036] which system is intended 

12. 	The method as claimed in claim 1, wherein messages in the first mode are compliant with the IEEE Std. 802.11e.

Ho teaches the system and method in context of the 802.11 family of wireless standards filing date as of June 2002 and further relies on the 802.11e standard [0036].

6. 	 A wireless communication system (Ho [0047] figure 7); [the system] comprising stations, (Ho figure 7,149); [a plurality of second stations ] (Ho figure 7, any of Stations A-D); wherein each of the stations for at least part of the time controls the communication within the system, (a station communicates only during allocated duration thus controls while communicating in as far as such limits the claims); the system comprising:

a first station (Ho figure 7,149) comprising a chipset coupled to an antenna,

a plurality of second stations (Ho figure 7, any of Stations A-D), each of the plurality of second stations comprising a chipset coupled to an antennas, wherein the chipset of  the first station is 
configured to encode and transmit messages having a first format in a first mode and further configured to encode and transmit messages having a second format in a second mode, 

Coordinator 149 in AP 140 encodes and transmits messages in a first single antenna SISO (first format) mode and also encodes and sends messages in a second multiple antenna MIMO (second format) mode;

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015].

wherein messages transmitted in the first format include a header comprised of a first common part to said first and second formats 

“All stations, including legacy SISO-only stations, receive the allocation frame and set their NAV (network allocation vector) to the received duration value…” [0051]. 

The duration field 154 (in the allocation frame) is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first part common to messages transmitted in SISO and MIMO modes.

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015].
 
and a second part decodable only by chipsets of second stations operating in said first format,

…Each allocation field 160 preferably includes three fields of information, namely, a DTAID subfield 162, a PHY configuration subfield 164 and a time interval subfield 166….The PHY configuration subfield 164 preferably specifies the configuration to be used for the transmission and reception within the corresponding interval [0052]. …the PHY configuration 164 may 

Stations operating in SISO or single antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield as noted above with respect to [0052].

The DTAID, PHY, and time interval fields contain information which is not fixed.

Single antenna (SISO) stations do not recognize (do not understand) MIMO transmissions [0015].

wherein the first common part includes reservation information

The duration field 154 (in the allocation frame) is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first part common to messages transmitted in SISO and MIMO modes.  The duration value indicates when certain stations must refrain from transmissions [0051] and thus the first part common includes reservation information. 

wherein messages transmitted in the second format include said first common part to said first and second formats and a second part decodable only by the second stations operating in said second mode,

Stations operating in MIMO or multiple antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfields (second part of messages) as noted above with respect to [0052]. The duration field 154 is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first common part, common to messages transmitted in format of SISO and MIMO modes. 

The DTAID, PHY, and time interval fields contain information which is not fixed.

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015].

wherein the chipsets of the plurality of second stations are configured to receive and decode at least the first common part of messages, common to said first and second formats, transmitted in the first or second mode,  

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Use of SISO, MIMO, 2x2 Stations  are discussed in [0054], the allocation frame is transmitted using SISO antenna configuration such that even those stations that are not MIMO capable receive the allocation frame [0048]

wherein the chipsets of a first subset of the plurality of second stations are configured to receive and decode a second part of messages transmitted in the first format in the first mode,

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Stations operating in SISO or single antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield (second part in first format SISO mode) as noted above with respect to [0052].

wherein the chipsets of a second subset of the plurality of second stations are configured to receive and decode the second part of messages transmitted in the second format in the second mode, 

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Stations operating in MIMO or Multiple antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield (second part in second format MIMO mode) as noted above with respect to [0052].

wherein the reservation information comprises at least one of: reservation period,
duration, traffic category and reservation channel,

The duration value indicates when certain stations must refrain from transmissions [0051] and thus comprises a reservation period and a duration. 

wherein the first mode is a single antenna format mode and the second mode is a multiple antenna format mode.

The single antenna format mode corresponds to a first mode and the multiple antenna format mode corresponds to the second mode as noted throughout the rejection above.

7. 	 A wireless communication device [for use] as a first station in a wireless communication system (Ho [0047] figure 7); comprising the first station (Ho figure 7,149); and a plurality of second stations, (Ho figure 7, any of Stations A-D), 

whereby each of the plurality [of] stations for at least part of the time controls the communication within the system, (a station communicates only during allocated duration of transmitted frames and thus controls while communicating in as far as such limits the claims); 

the device comprising: 
an antenna

Ho teaches the stations include antenna (figure 1, 3, 5, 7, Paragraphs 0005-0007) as does 140;

a chipset coupled to the antenna, the chipset being configured to:

AP 140 contains a "coordinator" 149 which performs bandwidth management and scheduling on the wireless medium. One of the functions performed by the coordinator 149 is to generate and transmit allocation frames to the various wireless stations 142-148. The AP (processor) and coordinator (which function together thus including chipset coupling processor and memory) are configured to; 

encode and transmit messages having a first format in a first mode,
encode and transmit messages having a second format in a second mode,

Coordinator 149 in AP 140 encodes and transmits messages in a first single antenna SISO (first format) mode and sends messages in a second multiple antenna MIMO (second format) mode;

wherein messages transmitted in the first format include a header comprised of a first [part ] common part to said first and second formats and a second part decodable only by chipsets of second stations operating in said first mode, 

All stations, including legacy SISO-only stations, receive the allocation frame and set their NAV (network allocation vector) to the received duration value…” [0051]. 

The duration field 154 (in the allocation frame) is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first part common to messages transmitted in SISO and MIMO modes.

…Each allocation field 160 preferably includes three fields of information, namely, a DTAID subfield 162, a PHY configuration subfield 164 and a time interval subfield 166….The PHY configuration subfield 164 preferably specifies the configuration to be used for the transmission and reception within the corresponding interval [0052]. …the PHY configuration 164 may identify the PHY rate (which, in turn, identifies the modulation and coding schemes) and transmit/receive antenna type… [0052] 

Stations operating in SISO or single antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield as noted above with respect to [0052]. The DTAID, PHY, and time interval fields contain information which is not fixed.

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015].

wherein the first common part includes reservation information

“All stations, including legacy SISO-only stations, receive the allocation frame and set their NAV (network allocation vector) to the received duration value so that they will not transmit within that duration unless otherwise specified to transmit within the duration by the allocation vector…” [0051].

Thus the duration value is reservation information on one or more upcoming transmissions of the first station.

wherein messages transmitted in the second format include said first common part to said first and second formats and a second part decodable only by chipsets of  second stations operating in said second mode, 

Stations operating in MIMO or multiple antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfields (second part of messages) as noted above with respect to [0052]. The duration field 154 is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first common part, common to messages transmitted in format of SISO and MIMO modes. The MIMO stations do not recognize the DTAID intended for SISO stations, the SISO stations do not recognize the messages intended for MIMO stations. 

wherein the chipsets of the plurality of second stations are configured to receive and decode at least the first common part of messages, common to said first and second formats, transmitted in the first or second mode,

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Use of SISO, MIMO, 2x2 Stations  are discussed in [0054], the allocation frame is transmitted using SISO antenna configuration such that even those stations that are not MIMO capable receive the allocation frame [0048]

wherein the chipsets of a first subset of the plurality of second stations are configured to receive and decode a second part of messages transmitted in the first format in the first mode, 

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Stations operating in SISO or single antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield (second part in first format SISO mode) as noted above with respect to [0052].

wherein the chipsets of a second subset of the plurality of second stations are configured to receive and decode the second part of messages transmitted in the second format in the second mode, 

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Stations operating in MIMO or Multiple antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield (second part in second format MIMO mode) as noted above with respect to [0052].

wherein the reservation information comprises at least one of: reservation period, duration, traffic category and reservation channel,

The duration value indicates when certain stations must refrain from transmissions [0051] and thus comprises a reservation period and a duration.

wherein the first mode is a single antenna format mode and the second mode is a multiple antenna format mode.

The single antenna format mode corresponds to a first mode and the multiple antenna format mode corresponds to the second mode as noted throughout the rejection above.

8. 	 A wireless communication device configured to function as a second station in a wireless communication system including a first station and the second station wherein each of the stations for at least part of the time controls the communication within the system, (a station communicates only during allocated duration thus controls while communicating in as far as such limits the claims); the device comprising:
an antenna 

Ho teaches the stations include antenna (figure 1, 3, 5, 7 Paragraphs 0005-0007) as does 140.

a chipset coupled to the antenna, configured to:

AP 140 contains a "coordinator" 149 which performs bandwidth management and scheduling on the wireless medium. One of the functions performed by the coordinator 149 is to generate and transmit allocation frames to the various stations 142-148. 
The AP (processor) and coordinator (which function together thus including chipset coupling processor  and memory) are configured to; 

encode and transmit messages having a first format in a first mode,
encode and transmit messages having a second format in a second mode 

first format) mode and sends messages in a second multiple antenna MIMO (second format) mode;

wherein messages transmitted in the first format include a header comprised of a first common part to said first and second formats and a second part decodable only by chipsets of second stations operating in said first mode,

“All stations, including legacy SISO-only stations, receive the allocation frame and set their NAV (network allocation vector) to the received duration value…” [0051]. Use of SISO, MIMO, 2x2 Stations  are discussed in [0054], the allocation frame is transmitted using SISO antenna configuration such that even those stations that are not MIMO capable receive the allocation frame [0048]

The duration field 154 (in the allocation frame) is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first part common to messages transmitted in SISO and MIMO modes.

…Each allocation field 160 preferably includes three fields of information, namely, a DTAID subfield 162, a PHY configuration subfield 164 and a time interval subfield 166….The PHY configuration subfield 164 preferably specifies the configuration to be used for the transmission and reception within the corresponding interval [0052]. …the PHY configuration 164 may identify the PHY rate (which, in turn, identifies the modulation and coding schemes) and transmit/receive antenna type… [0052] 

Stations operating in SISO or single antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield as noted above with respect to [0052]. The DTAID, PHY, and time interval fields contain information which is not fixed.

“This frame informs SISO-only stations of forthcoming MIMO transmissions activities on the medium so that the SISO-only stations respect the MIMO transmissions even though they do not understand those transmissions” [0015].

wherein the first common part includes reservation information,

The duration field 154 is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first part common to messages transmitted in SISO and MIMO modes.  The duration value indicates when certain stations must refrain from transmissions [0051] and thus the first part common includes reservation information. 

wherein messages transmitted in the second format include said first common part to said first and second formats and a second part decodable only by chipsets of  second stations operating in said second mode,

Stations operating in MIMO or multiple antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfields (second part of messages) as noted above with respect to [0052]. The duration field 154 is sent to and received by all stations [0050] and thus meets the limitations of a header comprised of a first common part, common to messages transmitted in format of SISO and MIMO modes.

wherein the chips of a plurality of second stations are configured to receive and decode at least the first common part of messages, common to said first and second formats, transmitted in either the first or second mode,

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Use of SISO, MIMO, 2x2 Stations  are discussed in [0054], the allocation frame is transmitted using SISO antenna configuration such that even those stations that are not MIMO capable receive the allocation frame [0048]


wherein chipsets of a first subset of the plurality of second stations are configured to receive and decode a second part of messages transmitted in the first format in the first mode, 

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Stations operating in SISO or single antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield (second part in first format SISO mode) as noted above with respect to [0052].

wherein the chipsets of a second subset of the plurality of second stations are configured to receive and decode the second part of messages transmitted in the second format in the second mode, 

“All stations, including legacy SISO-only stations, receive the allocation frame…” [0051]. Stations operating in MIMO or Multiple antenna format recognize allocation fields designated by the DTAID, PHY, and time interval subfield (second part in second format MIMO mode) as noted above with respect to [0052].

wherein the reservation information comprises at least one of: reservation period,
duration, traffic category and reservation channel,

The duration value indicates when certain stations must refrain from transmissions [0051] and thus comprises a reservation period and a duration.

wherein the first mode is a single antenna format mode and the second mode is a multiple antenna format mode.

The single antenna format mode corresponds to a first mode and the multiple antenna format mode corresponds to the second mode as noted throughout the rejection above.

Claim 13 differs from claim 1 only by the recited order of the first mode being labeled as the multiple antenna format (rather than single antenna format) and the second mode being labeled as the single antenna format (rather than the multiple antenna format), the rejection of claim 1 applies to claim 13 with the second and first format switched, both the single antenna format mode and multiple antenna format mode are addressed in claim 1. 

Claim 14 depends from claim 13, the same limitations are recited in claim 2, the claim 2 rejection applies to claim 14.

Claim 15 depends from claim 13 the same limitations are recited in claim 3, the claim 3 rejection applies to claim 14.

Claim 16 depends from claim 13 the same limitations are recited in claim 4, the claim 4 rejection applies to claim 14.

Claim 17 depends from claim 13 the same limitations are recited in claim 5, the claim 5 rejection applies to claim 14.

Claim 18 differs from claim 6 by the recited order of the first mode being labeled as the multiple antenna format (rather than single antenna format) and the second mode being labeled as the single antenna format (rather than the multiple antenna format), the rejection of claim 6 applies to claim 18 with the second and first format switched, both the single antenna format mode and multiple antenna format mode are addressed in claim 6. The duration value indicates when certain stations must refrain from transmissions [0051] and thus comprises a reservation period and a duration and is in the header as recited in claim 18. 

Claim 19 differs from claim 7 by the recited order of the first mode being labeled as the multiple antenna format (rather than single antenna format) and the second mode being labeled as the single antenna format (rather than the multiple antenna format), the rejection of claim 7 applies to claim 17 with the second and first format switched, both the single antenna format mode and multiple antenna format mode are addressed in claim 7.  The duration value indicates when certain stations must refrain from transmissions [0051] and thus comprises a reservation period and a duration and is in the header as recited in claim 19. 

Claim 20 differs from claim 8 by the recited order of the first mode being labeled as the multiple antenna format (rather than single antenna format) and the second mode being labeled as the single antenna format (rather than the multiple antenna format), the rejection of claim 8 applies to claim 20 with the second and first format switched, both the single antenna format mode and multiple antenna format mode are addressed in claim 8.  The duration value indicates when certain stations must refrain from transmissions [0051] and thus comprises a reservation period and a duration and is in the header as recited in claim 20.


Claim 29 depends from claim 20, the same limitations are recited in claim 2, the claim 2 
rejection applies to claim 29.

Claim 30 depends from claim 20 the same limitations are recited in claim 3, the claim 3 rejection applies to claim 30.

Claim 31 depends from claim 20 the same limitations are recited in claim 4, the claim 4 rejection applies to claim 31.

Claim 32 depends from claim 20 the same limitations are recited in claim 5, the claim 5 rejection applies to claim 32.











Conclusion

Reissue Reminders

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

In the event the determination of applicant the status of the application as subject to 
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992